CON GUERIN G OPINION
Maletz, Judge:
I concur with Judge Landis’ opinion but think it desirable to add a few comments with respect to tbe jurisdictional *339issue raised by Judge Ridiardson in dissent. For one thing, the dissent would limit the term “agent” as used in section 501(a) of the Tariff Act of 1930, as amended, to the “person who makes entry of imported merchandise on behalf of the consignee.” Such a construction of section 501(a) is, I think, entirely unwarranted. There is no reason why — and the legislative history does not indicate to the contrary — ran agent cannot be appointed for different purposes and why such appointment cannot be made at different times. Indeed, the law is clear that there is no prohibition against a consignee designating an agent for purposes of filing an appeal for reappraisement subsequent to entry of the merchandise by the consignee. Thus, the appellate term in BASF Colors & Chemicals, Inc. v. United States, 59 Cust. Ct. 834, 839, A.R.D. 228 (1967), stated:
* * * The tariff act provides that entry may be made “by an agent authorized by Mm [the consignee] in writing under such regulations as the Secretary of the Treasury may prescribe” (section 484) and that an appeal for reappraisement may be filed by the consignee or his agent (section 501). The statute does not provide that a consignee who has made entry itself is precluded from appointing an agent to fie an appeal for reappraisement on its behalf, nor does it provide that the agent must be authorized in writing, and no date is specif ed in the statute by which time the agent must be appointed. It is obvious, of course, that liability for increased duties remains with the consignee regardless of when or if an agent is appointed to file papers. Any notices would properly be sent to the consignee by customs officials, unless and until notified that an agent had been appointed. There seems to be no compelling reason to hold that am, agent may not be appointed at any particular stage of the proceedings provided that rights of third parties are not prejudiced. [Emphasis added.]
BASF was affirmed on appeal — 56 CCPA 47, C.A.D. 952, 420 F. 2d 763 (1969) — on other grounds. However, the court referred to the jurisdictional question in footnote 1, as follows (56 CCPA at 50) :
1
Prior to deciding the merits of the case, the trial judge ruled on three questions raised by the appellee affecting the jurisdiction of the court. The judge treated appellee’s contentions that the court was without jurisdiction as motions to dismiss and overruled them. On review, the Appellate Term held that the trial court was correct as to the jurisdictional question. The appellee has not raised those questions in this appeal. We are satisfied that we have jurisdiction to determine the merits of the case. [Emphasis added.]
In short, it is clear that the agency relationship under section 501(a) need not be “retrospective” to the time of entry, nor does that section require that the agent be the same person who entered the merchandise under section 484. This is to say that an agent for the purposes of *340section 501(a) may be appointed at any stage of the proceedings so long as “rights of third parties are not prejudiced.” The nub of the matter is that sections 484, 485, 487 and 501 allow various acts to be performed through agents. However, there is nothing in the provisions which make an agency filing under section 501 dependent upon the establishment of an agency relationship under sections 484, 485 or 487.
Underscoring what has been said are the regulations of the Bureau of Customs, which, of course, are entitled to great weight in the interpretation of the tariff laws. Power Reactor Development Co. v. International Union of Electrical, Radio & Machine Workers, AFL-CIO, et al., 367 U.S. 396 (1961); Securities & Exchange Commission v. Chenery Corporation et al., 332 U.S. 194 (1947) ; National Labor Relations Board v. Hearst Publications, Inc., et al., 322 U.S. 111 (1944); United States et al. v. American Trucking Associations, Inc. et al., 310 U.S. 534 (1940); Deutsch v. U. S. Atomic Energy Commission, 401 F.2d 404 (CA D.C. 1968) : Tobin v. Flour Mills of America, Inc., 185 F.2d 596 (CA8 1950) ; Brooks Transportation Co., Inc., et al. v. United States, 93 F.Supp. 517 (E.D. Va. 1950), aff'd 340 U.S. 925 (1951) ; John Rothschild & Co. et al. v. United States, 16 Ct. Cust. Appls. 442, 448, T.D. 43190 (1929). Against this background, it is to be noted that under section 8.19 of the Customs Regulations (1962) ,1 any part or all “customs business” of the principal may be conducted by its agent. Stated otherwise, the regulations of the Bureau of Customs allow agents, such as customs brokers, to file appeals for reappraisement for their principals regardless of whether or not they were agents at the time of entry of the merchandise. Relevant in this .respect is T. M. Duche & Sons, Inc. v. United States, 46 Cust. Ct. 571, R.D. 9904 (1961), aff'd on other grounds, 52 Cust. Ct. 624, A.R.D. 170 (1964), where the court held (p. 575) that in the sense and context of section 501(a) of the Tariff Act of 1930, as amended, the filing of an appeal for reappraisement is part of the “customs business” of the consignee.
This brings us to the question whether an agency relationship existed between the consignee — Curtiss-Wright—-and the customhouse broker who filed the appeal. As Judge Landis’ opinion makes clear, it is obvious from the official papers — which were received in evidence without objection — that Barr Shipping represented that it was filing the appeal for reappraisement as agent for Curtiss-Wright, the importer of record. Significantly, at no time at any stage in the proceedings in this case has the government challenged or even questioned this stated agency relationship. In short, considering that the existence of an agency relationship is undisputed, I cannot agree that *341it was incumbent upon Barr Shipping to prove its authority to act as agent. Indeed, on this aspect, the present situation is virtually on all fours with that which obtained in Rico Products Co., et at. v. United States, 46 Cust. Ct. 73, C.D. 2236, 191 F. Supp. 954 (1961). In that case, the court pointed out that “nobody challenged the fact of agency in the signers of the protests to sign and file protests in the names of the actual importers.” [Emphasis in original.] 46 Cust. Ct. at 78. “Consequently,” the court stated “there was no burden cast upon those who asserted themselves to be agents to prove that fact.” Ibid. See also Yee Chong Lung & Co. et al. v. United States, 11 Ct. Cust. Appls. 382, T.D. 39191 (1922); United States v. C. J. Tower & Sons, 24 CCPA 456, 459, T.D. 48912 (1937). Indeed, in C. J. Tower— on which the dissent relies — the court held that although an express agency was not shown with respect to the filing of two of the appeals for reappraisement, the court “must presume” that such agency was accepted bji the collector. 24 CCPA at 459. Accordingly, the court concluded that the customs broker in question had authority as agent under section 501 to file the two appeals for reappraisement. Further, it is to be added that nothing in C. J. Tower even suggests that an agency relationship must pre-date the entry; that question was simply not in issue.
Nor do I think that Wilmington Shipping Company v. United States, 52 CCPA 76, C.A.D. 861 (1965) — on which the dissent places major reliance — is in point. In Wilmington Shipping, a consignee of certain plywood filed appeals for reappraisement which were con-cededly untimely. However, it contended that though it was the consignee of the merchandise and solely responsible to the government for payment of duties, certain letters to the collector from the English seller of the merchandise — which were dated within 30 days after the notice of appraisement — should be accepted as written appeals for reappraisement and that this English seller was the agent of the consignee in writing the letters in question. The appeals court affirmed the dismissal of the appeals for reappraisement on the basis that the foreign seller was not a “consignee or agent” within the meaning of section 501 of the Tariff Act of 1930, as amended, and thus was not a party permitted by law to file an appeal for reappraisement. The court also noted that the name of the English seller did not appear on any of the entry papers, and that from the context of the documents themselves, it appeared that the seller was acting entirely on its own.2 See also Wilmington Shipping Company v. United States, 52 Cust. Ct. 650, A.R.D. 175 (1964), aff'g Id. v. Id., 50 Cust. Ct. 366, *342E.D. 10428 (1963). The situation here is entirely different. In the first place, Barr Shipping was not a foreign seller but rather a domestic customhouse broker. Second, Barr Shipping’s name appeared as agent not only in the appeal for reappraisement but also on various entry papers. Third, from the context of the official papers in the record, it appears that Barr Shipping was acting not on its own but as agent for the consignee, Curtiss-Wright. Finally, whereas in Wilmington Shipping the government vigorously challenged the status of the foreign seller as agent of the consignee, it made no challenge whatever to the agency status of Barr Shipping.

 Section 8.19(a) provides in part that “[a] power of attorney may be executed for the transaction of a specified part or for all the customs business of the principal * * *.”


 The court also held, that the English seller’s letters were insufficient as notices of appeals for reappraisement.